Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 06, 2018

The Court of Appeals hereby passes the following order:

A18D0290. KENNETH COCKRELL v. THE STATE.

      A jury found Kenneth Cockrell guilty of several offenses, including malice
murder, and his convictions were affirmed on appeal. See Cockrell v. State, 281 Ga.
536 (640 SE2d 262) (2007). Thereafter, Cockrell filed a “Petition for Appropriate
Relief” in the trial court challenging his trial counsel’s failure to communicate a plea
offer. The trial court dismissed the motion, and Cockrell filed this application for
discretionary appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d 711)
(1984) (directing this Court to transfer “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”). Accordingly,
Cockrell’s application is hereby TRANSFERRED to the Supreme Court for
disposition.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                02/06/2018
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.